Citation Nr: 0614275	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-43 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial, compensable rating for 
hypertension.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1977 to 
June 1981.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision in 
which the RO granted service connection and assigned an 
initial 0 percent (noncompensable) rating for hypertension, 
effective September 3, 2003.  .  The veteran filed a notice 
of disagreement (NOD) with the assigned rating in July 2004, 
and the RO issued a statement of the case (SOC) in December 
2004.  The veteran filed a substantive appeal (via VA Form 9, 
Appeal to Board of Veterans' Appeals) in December 2004.

Because the claim on appeal involves a request for a higher 
initial rating following a grant of service connection, the 
Board has characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

For the reasons expressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on her part, is required.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claim on appeal is warranted, even though it will, 
regrettably, further delay an appellate decision on this 
matter.

The Board finds that a current hypertension examination is 
necessary before adjudicating the issue on appeal.  A review 
of the record reveals that in December 2003, the RO requested 
an examination in connection with the veteran's claim for 
service connection.  In December 2003, the White-River 
Veterans Administration Medical Center (VAMC) notified the RO 
that the veteran was unable to report for the examination 
until the second week of January 2004.  The RO did not 
reschedule the examination.  Rather, the RO, granted service 
connection for hypertension and assigned a noncompensable 
rating.

However, the only medical records in the claims file are the 
veteran's service medical records (the last date of which is 
more than 20 years prior to the effective date of the grant 
of service connection).  Simply stated, there is no 
contemporaneous medical whatsoever for determining the level 
of disability caused by hypertension.  As such, the record is 
insufficient to evaluate the disability under consideration.  
Hence, the Board finds that a VA examination, with specific 
findings responsive to the applicable rating criteria, is 
needed to fully and fairly evaluate the claim on appeal.  See 
38 U.S.C. § 5103A.  The veteran is hereby notified that 
failure to report to any such scheduled examination, without 
good cause, may result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2005).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to her by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo VA examination, 
, the RO should give the veteran another opportunity to 
present information and/or evidence pertinent to her claim on 
appeal.  The RO's notice letter to the veteran should explain 
that she has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2005) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also request that the veteran furnish all pertinent evidence 
in her possession.  The RO should ensure that its notice to 
the appellant meets the requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as regards notice pertinent to claims arising out of 
claims for service connection, as appropriate.   After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions  
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.    Hence, in addition to the 
actions requested  above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  In 
adjudicating the claim on appeal, the RO must document its 
specific consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Fenderson, is 
appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any  
evidence pertinent to the claim for 
higher initial rating for hypertension 
that is not currently of record.  The RO 
should also invite the veteran to submit 
all pertinent evidence in her possession, 
and explain the type of evidence that is 
her ultimate responsibility to submit.  
The RO should ensure that the letter 
meets the requirements of the Court's 
recent decision in Dingess/Hartman v. 
Nicholson, cited to above, 19 Vet. App. 
473 (2006), as regards claims arising out 
of claims for service connection, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that she 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).  

2.  If the veteran responds, the RO 
should assist her in obtaining any 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and her representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
examination, by a physician, to evaluate 
her hypertension.  The veteran's entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  The examiner should take 
appropriate blood pressure readings and 
describe the manifestations of the 
veteran's hypertension in accordance with 
pertinent rating criteria for evaluation 
of the condition.

The examiner should set forth all 
examination findings, together with the 
complete rationale for any  comments 
expressed, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for higher 
initial rating for hypertension in light 
of all pertinent evidence and legal 
authority.  The RO must specifically 
document its consideration of whether 
"staged rating," pursuant to Fenderson,  
cited to above, is appropriate.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

